Title: From Benjamin Franklin to William Franklin, 26 July 1765
From: Franklin, Benjamin
To: Franklin, William


Franklin’s letter is known only by this extract quoted in a letter from William Franklin to Charles Thomson, October 3, 1765. The New Jersey governor introduced the passage in these words: “As a farther proof that my father had no hand in the Stamp Act, I will give you an extract of a letter I received from him this morning, dated July 26th, viz:”
 
[July 26, 1765]
No public business can go on till the ministry is established; we have, however, so many friends among the ins, that we think of endeavoring, if they continue, to get a repeal of the Stamp Act. No endeavor of mine shall be wanting, but I have not much hopes, such things once done are seldom given up.
